--------------------------------------------------------------------------------

EXHIBIT 10.1
 
CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is
entered into as of September 16, 2011, by and among WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as administrative agent ("Agent") for
the Lenders (as defined in the Credit Agreement referred to below), the Lenders
party hereto, and PATRICK INDUSTRIES, INC., an Indiana corporation ("Borrower").
 
WHEREAS, Borrower, Agent, and Lenders are parties to that certain Credit
Agreement dated as of March 31, 2011 (as amended, restated, modified or
supplemented from time to time, the "Credit Agreement");
 
WHEREAS, Borrower has informed Agent and Lenders that Borrower desires to
purchase all or substantially all of the assets of A.I.A. Countertops, LLC, an
Indiana limited liability company ("AIA Seller"), pursuant to that certain Asset
Purchase Agreement dated as of the date hereof, a copy of which is attached
hereto as Exhibit A (the "AIA Acquisition Agreement") by and among Borrower, AIA
Seller and the members of AIA Seller (such acquisition, the "AIA Acquisition")
which purchase, absent requisite Lender consent, would otherwise be prohibited
by Section 6.3(a) of the Credit Agreement;
 
WHEREAS, the AIA Acquisition will be financed in part through issuance by
Borrower of a subordinated secured promissory note in the original principal
amount of $2,000,000 (the "Secured AIA Seller Note"), which promissory note and
related security interest, absent requisite Lender consent, would otherwise be
prohibited by Section 6.1 and 6.2 of the Credit Agreement; and
 
WHEREAS, Borrower has requested that Agent and the Lenders consent to the AIA
Acquisition without reduction of the aggregate dollar limit on Permitted
Acquisitions in the definition thereof, consent to the issuance of the Secured
AIA Seller Note and related grant of lien and amend the Credit Agreement in
certain respects as set forth herein, and Agent and the Lenders have agreed to
the foregoing, on the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.
 
2.           Consent.  In reliance upon the representations and warranties of
Borrower set forth in Section 7 below, and subject to the satisfaction of the
conditions to effectiveness set forth in Section 6 below, Agent and Lenders
hereby (a) consent to the consummation of the AIA Acquisition in accordance with
the terms of the AIA Acquisition Agreement; provided that the purchase
consideration payable in respect of the AIA Acquisition (including deferred
payment obligations) shall not exceed $7,700,000 in the aggregate, subject to
working capital adjustments at closing in accordance with the terms of the AIA
Acquisition Agreement, (b) agree that, notwithstanding anything to the contrary
contained in the Credit Agreement or any other Loan Document, the AIA
Acquisition shall be considered a "Permitted Acquisition" for all purposes
 
 
 

--------------------------------------------------------------------------------

 
 
thereunder (other than with respect to clause (k) of the definition of
"Permitted Acquisitions" set forth on Schedule 1.1 to the Credit Agreement), and
(c) agree that the Inventory purchased by Borrower pursuant to the AIA
Acquisition Agreement and located at the new location of Borrower acquired in
connection therewith may constitute Inventory so long as such Inventory is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of "Eligible Inventory" set forth on Schedule 1.1 to the
Credit Agreement and Agent has received a fully-executed Collateral Access
Agreement with respect to the location of Borrower where such Inventory is
located, but regardless of whether Agent has completed a field audit,
examination report or appraisal with respect to such Inventory.  Except as
expressly set forth in this Amendment, the foregoing consent shall not
constitute (i) a modification or alteration of the terms, conditions or
covenants of the Credit Agreement or any other Loan Document or (ii) a waiver,
release or limitation upon the exercise by Agent and/or Lenders of any of their
respective rights, legal or equitable thereunder.
 
3.           Amendments to Credit Agreement.  In reliance upon the
representations and warranties of Borrower set forth in Section 7 below, and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 6 below, the Credit Agreement is hereby amended as follows:
 
(a)         The defined terms "AIA Acquisition", "AIA Acquisition Agreement",
"AIA Acquisition Documents", "AIA Seller", "AIA Subordinated Debt", "AIA
Subordinated Debt Documents", "AIA Subordination Agreement", and "First
Amendment Effective Date" are each hereby added to Schedule 1.1 to the Credit
Agreement in their proper alphabetical order as follows:
 
"AIA Acquisition" means the purchase by Borrower of all or substantially all of
the assets of AIA Seller on the First Amendment Effective Date pursuant to and
in accordance with the AIA Acquisition Documents
 
"AIA Acquisition Agreement" means that certain Asset Purchase Agreement dated as
of the First Amendment Effective Date by and among Borrower, AIA Seller and the
members of AIA Seller.
 
"AIA Acquisition Documents" means the AIA Acquisition and all other agreements,
instruments and documents relating thereto.
 
"AIA Members" means Richard Hicks, Roger Korenstra, Sam Korenstra and Bruce
Korenstra.
 
"AIA Seller" means A.I.A. Countertops, LLC, an Indiana limited liability company
and, upon the dissolution of A.I.A. Countertops, LLC after the consummation of
the AIA Acquisition, the AIA Members.
 
"AIA Subordinated Debt" means the Indebtedness in the original principal amount
of $2,000,000 issued by Borrower to AIA Seller, constituting a portion of the
purchase price of the AIA Acquisition, evidenced by the AIA Subordinated Debt
Documents and subject to the AIA Subordination Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
"AIA Subordinated Debt Documents" means that certain Subordinated Secured
Promissory Note dated as of the First Amendment Effective Date made by the
Borrower in favor of AIA Seller and all other agreements, instruments and
documents relating thereto.
 
"AIA Subordination Agreement" means that certain Subordination and Intercreditor
Agreement dated as of the First Amendment Effective Date among Agent, AIA Seller
and Loan Parties.
 
"First Amendment Effective Date" means September 16, 2011.
 
(b)         The definition of "Permitted Indebtedness" set forth on Schedule 1.1
to the Credit Agreement is hereby amended by (i) deleting the word "and" at the
end of clause (o), (ii) deleting the "." at the end of clause (p) and inserting
", and" in lieu thereof, and (iii) inserting a new clause (q) immediately after
clause (p) as follows:
 
(q)         the AIA Subordinated Debt.
 
(c)         The definition of "Permitted Liens" set forth in Schedule 1.1 to the
Credit Agreement is hereby amended by (i) deleting the word "and' at the end of
clause (t), (ii) amending and restating clause (u) as follows, and (iii)
inserting a new clause (v) immediately after clause (u) as follows:
 
(u)         Liens on (i) Accounts, (ii) Inventory and (iii) all additions and
accessions to, substitutions for, and replacements, products and proceeds of
such Accounts and Inventory, including without limitation, all of the Company's
books and records relating to such Accounts and Inventory, securing the AIA
Subordinated Debt and subject to the AIA Subordination Agreement, and
 
(v)         other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $250,000.
 
(d)         The defined term "Subordinated Debt" set forth on Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety as follows:
 
"Subordinated Debt" means (i) the Indebtedness in the original principal amount
of $5,000,000 (plus payment-in-kind interest) issued by Borrower to Subordinated
Lenders on the Closing Date, evidenced by the Subordinated Debt Documents and
subject to the Subordination Agreement, (ii) the Indebtedness in the original
principal amount of $2,700,000 (plus payment-in-kind interest) issued by
Borrower to Subordinated Lenders on the First Amendment Effective Date,
evidenced by the Subordinated Debt Documents and subject to the Subordination
Agreement, and (iii) additional Indebtedness of up to an original aggregate
principal amount of $300,000 (plus payment-in-kind interest) issued by Borrower
to one or more Subordinated Lenders, evidenced by the Subordinated Debt
Documents and subject to the Subordination Agreement, and at the same or lower
rate of cash and total interest, with the same maturity date as the Subordinated
 
 
-3-

--------------------------------------------------------------------------------

 
 
Debt issued on the First Amendment Effective Date, with no scheduled
amortization, and otherwise on the same terms and conditions, as the
Subordinated Debt issued on the First Amendment Effective Date.
 
(e)         The defined term "Subordinated Debt Documents" set forth on Schedule
1.1 to the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
"Subordinated Debt Documents" means that certain Secured Senior Subordinated
Note and Warrant Purchase Agreement dated as of the Closing Date between
Subordinated Lenders and Borrower, as amended on the First Amendment Effective
Date by that certain First Amendment to Secured Senior Subordinated Note and
Warrant Purchase Agreement, and all other agreements, instruments and documents
relating thereto.
 
(f)          Schedule E-1 to the Credit Agreement is amended by adding the
following locations:
 
  1.  1515 Leninger, Elkhart, Indiana  46517
 
  2.  502 West Railroad Avenue, Syracuse, Indiana  46567
 
4.           Continuing Effect.  Except as expressly set forth in Section 2 of
this Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.
 
5.           Reaffirmation and Confirmation.  Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document.  Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations.  The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.
 
6.           Conditions to Effectiveness.  This Amendment shall become effective
upon the satisfaction of each of the following conditions precedent:
 
(a)         Agent shall have received a copy of this Amendment executed and
delivered by Agent, the Lenders and the Loan Parties, together with each of the
additional documents, instruments and agreements listed on the closing checklist
attached hereto as Exhibit B; and
 
(b)         no Default or Event of Default shall have occurred and be continuing
on the date hereof or as of the date of the effectiveness of this Amendment.
 
 
-4-

--------------------------------------------------------------------------------

 
 
7.           Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
Agent and Lenders that:
 
(a)         after giving effect to this Amendment, all representations and
warranties contained in the Loan Documents to which Borrower is a party are
true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such earlier date);
 
(b)         no Default or Event of Default has occurred and is continuing; and
 
(c)         this Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors' rights generally.
 
8.           Miscellaneous.
 
(a)         Expenses.  Borrower agrees to pay on demand all reasonable costs and
expenses of Agent and the Lenders (including reasonable attorneys fees) incurred
in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection
herewith.  All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.
 
(b)         Choice of Law and Venue; Jury Trial Waiver; Reference
Provision.  Without limiting the applicability of any other provision of the
Credit Agreement or any other Loan Document, the terms and provisions set forth
in Section 12 of the Credit Agreement are expressly incorporated herein by
reference.
 
(c)         Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
 
9.           Release.
 
(a)         In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower by its execution and
delivery of the Consent and Reaffirmation attached hereto, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges
 
 
-5-

--------------------------------------------------------------------------------

 
 
Agent and Lenders, and their successors and assigns, and their present and
former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives
(Agent, each Lender and all such other Persons being hereinafter referred to
collectively as the "Releasees" and individually as a "Releasee"), of and from
all demands, actions, causes of action, suits, controversies, damages and any
and all other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
 
(b)         Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
 
(c)         Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
[Signature Page Follows]
 
 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 

 
PATRICK INDUSTRIES, INC.,
 
an Indiana corporation
       
 
By:
/s/ Andy L. Nemeth   Title: Executive Vice President of Finance, Chief    
Financial Officer, Secretary & Treasurer

 
 

 
WELLS FARGO CAPITAL FINANCE, LLC,
 
a Delaware limited liability company, as Agent and as a Lender
         
By:
/s/ Lauren Dixon   Name:  Lauren Dixon   Title: Vice President

 
Signature Page to Consent and First Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK,
 
as a Lender
         
By:
/s/ Craig Ellis   Name:  Craig Ellis   Title: Vice President

 
Signature Page to Consent and First Amendment to Credit Agreement
 



--------------------------------------------------------------------------------